Per Curiam.

An appeal was taken from an- order of the General Term of the City Court, which affirmed a judgment entered upon a verdict directed in favor of the defendant. The appeal was heard at the- last November General Term of the Court of Common Pleas, which court filed its decision December 27, 1895, reversing the order and judgment appealed from, with costs of appeal to the appellants, and a new trial was directed, unless upon the objection of either, party the court below should strike the cause from the trial calendar.
In order to meet the objections found against the judgment by the General Term of the Court of Common Pleas, the defendant, since the reversal by that court, has obtained from one of the justices of. the City Court an order-permitting the return on appeal to this court to be amended by setting forth certain matters' and things which were not before the General Term of the City Court, and which were consequently not in the. return made by that court on the appeal to the Common Pleas.
•To allow such an amendment at this stage of . the case would be to introduce a practice not heretofore countenanced. The Common Pleas was required to pass upon the record that the General Term of the "City Court had before it, and that is what was done. The amendment proposed would introduce into the record matter which was not before the General Term of the City Court, and which could not, therefore, have influenced it in- arriving at the result found ■ by the Common Pleas to be erroneous.
The motion to amend must,' therefore, be denied, with $10 costs.
The second motion, viz., for a reargument, or leave to go to the" Appellate Division, is also without merit.
The authorities referred to by the defendant were not overlooked, nor is there any great principle' of law involved which. would warrant us in sending the .case to the Appellate Division for its consideration. The defendant has failed to bring herself within any of the established rules which would entitle her to the relief sought; and this motion must also be denied, with $10 costs.
Present: Daly, .P. T., Mo Adam and Bischoff, JJ.
Motions denied,, with costs.